11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Howard Larson Wampler, Jr.,                    * From the 90th District
                                                 Court of Stephens County,
                                                 Trial Court No. F33837.

Vs. No. 11-13-00374-CR                         * September 30, 2015

The State of Texas,                            * Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed.